DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140183479 (Park et al).

    PNG
    media_image1.png
    460
    765
    media_image1.png
    Greyscale

Concerning claim 1, Park discloses an electroluminescent display device comprising (Fig. 4):
a substrate (310) on which a display area displaying an image and a non-display area surrounding the display area are defined (Fig. 2);
a plurality of sub-pixels (A) (B) disposed in the display area on the substrate and arranged along a first direction and a second direction (Figs. 2 and 4);
a plurality of dummy sub-pixels (C) disposed in the non-display area on the substrate (Figs. 2 and 4); and
a bank (315 and 480) disposed in the display area and the non-display area on the substrate (Figs. 2 and 4),
wherein the bank includes a first portion (315) corresponding to the plurality of sub-pixels and a second portion corresponding to the plurality of dummy sub-pixels (480), and
wherein a side surface of the first portion has a reverse slope and at least a part of a side surface of the second portion has a normal slope (Fig. 4).
Considering claim 2, Park discloses wherein the second portion surrounds outer edges of the non-display area.
According claims 3 and 4, Park discloses wherein the bank further includes a third portion between adjacent dummy sub-pixels along the first direction, and
wherein a first part of a side surface of the third portion adjacent to the first portion has a reverse slope, and a second part of the side surface of the third portion adjacent to the second portion has a normal slope (Figs. 2 and 4) and wherein the bank further includes a fourth portion between the sub-pixel and the dummy sub-pixel adjacent to each other along the first direction, and
wherein a first side surface of the fourth portion adjacent to the first portion has a reverse slope, and a second side surface of the fourth portion adjacent to the second portion has a normal slope (Figs. 2 and 4).
Continuing to claim 5, Park discloses wherein the bank has an opening corresponding to a sub-pixel column that includes sub-pixels arranged along the second direction (Fig. 4).
Referring to claim 6, Park discloses wherein at least a part of the bank has a hydrophobic property ([0077]).
Regarding claim 7, Park discloses further comprising a hydrophilic bank between adjacent sub-pixels along the second direction ([0077]).
Pertaining to claim 8, Park discloses wherein a light-emitting diode including a first electrode (355), a light-emitting layer (352), and a second electrode (353) is provided at each of the plurality of sub-pixels (Fig. 4).
As to claim 9, Park discloses wherein the light-emitting layers of the sub-pixels arranged along the second direction are connected to each other to form one body (Fig. 2).
Concerning claim 10, Park discloses further comprising at least one thin film transistor (320) between the substrate and the first electrode, and the first electrode is connected to the at least one thin film transistor ([0055] and [0068]).
Continuing to claim 11, Park discloses wherein a dummy electrode, a dummy light-emitting layer, and at least a portion of the second electrode are provided at each of the dummy sub-pixels (Fig. 4).
Considering claim 13, Park discloses wherein the light-emitting layer of the sub-pixel and the dummy light-emitting layer of the dummy sub-pixel adjacent to each other along the second direction are formed as one body (Figs. 2 and 4).
Referring to claim 14, Park discloses wherein the dummy electrode overlaps a side surface of the bank having a normal slope ([0077] and Fig. 4).
Regarding claim 15, Park discloses wherein the dummy electrode includes a reflective layer ([0069] and [0074] note the materials of the first electrode are reflective and the dummy electrode is made of the same materials).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140183479 (Park et al).
Pertaining to claims 12, Park discloses forming the second electrode (Fig. 4).
Park does not disclose that the second electrode is formed on the side surface and a top surface of the second portion of the bank.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B. Therefore absent evidence that the claimed configuration ins significant it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the second electrode over the top and side surfaces in order to decrease the amount of patterning processes on the substrate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/17/22